  Case 15-35329         Doc 33     Filed 02/06/19 Entered 02/06/19 08:46:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35329
         LEO DIDIER
         CHARLENE DIDIER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/16/2015.

         2) The plan was confirmed on 01/05/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/27/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35329       Doc 33     Filed 02/06/19 Entered 02/06/19 08:46:33                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $22,392.84
       Less amount refunded to debtor                       $1,004.01

NET RECEIPTS:                                                                                $21,388.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $973.23
    Other                                                                 $50.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,023.23

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now               Unsecured       1,333.00            NA              NA            0.00        0.00
ACCOUNTS RECEIVABLE MA       Unsecured           76.00           NA              NA            0.00        0.00
ADVOCATE MEDICAL GROUP       Unsecured          123.79           NA              NA            0.00        0.00
ALL CREDIT LENDERS           Unsecured            0.00      1,248.00           51.81          51.81        0.00
BLUE TRUST LOANS             Unsecured            0.00           NA              NA            0.00        0.00
CARFINANCE CAPITAL           Secured        16,500.00     23,032.85        23,032.85      8,708.02    2,153.68
CARFINANCE CAPITAL           Unsecured       6,402.00            NA              NA            0.00        0.00
Carfinance.Com               Unsecured          200.00           NA              NA            0.00        0.00
CASH ADVANCE                 Unsecured            0.00           NA              NA            0.00        0.00
CERTIFIED SERVICES INC       Unsecured          234.00           NA              NA            0.00        0.00
CERTIFIED SERVICES INC       Unsecured          184.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON          Unsecured          500.00        820.84          820.84        820.84         0.00
Credit Systems Intl In       Unsecured          383.00           NA              NA            0.00        0.00
CREDITORS COLLECTION BUREAU Unsecured            85.00           NA              NA            0.00        0.00
GOLF MILL DENTAL CARE LTD    Unsecured       1,187.00       1,187.00        1,187.00      1,187.00         0.00
GRANT & WEBER                Unsecured           90.00           NA              NA            0.00        0.00
GRANT & WEBER                Unsecured           58.00           NA              NA            0.00        0.00
HARRIS & HARRIS              Unsecured          148.00           NA              NA            0.00        0.00
HUNTER WARFIELD              Unsecured          195.00           NA              NA            0.00        0.00
Med Business Bureau          Unsecured          136.00           NA              NA            0.00        0.00
Med Business Bureau          Unsecured           58.00           NA              NA            0.00        0.00
MONEY MUTUAL                 Unsecured            0.00           NA              NA            0.00        0.00
NORTH SHORE CARDIOLOGY CONSU Unsecured            8.27        271.89          271.89        271.89         0.00
OPPORTUNITY FINANCIAL LLC    Unsecured       1,528.00            NA              NA            0.00        0.00
PELLETTIERI                  Unsecured          127.00           NA              NA            0.00        0.00
PHOENIX FINANCIAL SVC        Unsecured           53.00           NA              NA            0.00        0.00
PORANIA                      Unsecured             NA           0.00            0.00           0.00        0.00
PORANIA LLC                  Unsecured             NA         510.00          510.00        510.00         0.00
PORANIA LLC                  Unsecured             NA         510.00            0.00           0.00        0.00
PRESENCE HEALTH              Unsecured           43.00         96.03           96.03          96.03        0.00
QUICK CASH ADVANCE.COM       Unsecured             NA         510.00          510.00        510.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-35329         Doc 33     Filed 02/06/19 Entered 02/06/19 08:46:33                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
SEVENTH AVE                     Unsecured         247.00             NA           NA             0.00        0.00
SPOT LOAN                       Unsecured           0.00        1,093.38     1,093.38       1,093.38         0.00
TD BANK USA                     Unsecured         202.00          232.08       232.08         232.08         0.00
TITLEMAX OF ILLINOIS            Unsecured            NA              NA           NA             0.00        0.00
TITLEMAX OF ILLINOIS            Secured        1,000.00         1,441.48     1,441.48         630.27      100.60


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00                 $0.00
      Mortgage Arrearage                                    $0.00                 $0.00                 $0.00
      Debt Secured by Vehicle                          $24,474.33             $9,338.29             $2,254.28
      All Other Secured                                     $0.00                 $0.00                 $0.00
TOTAL SECURED:                                         $24,474.33             $9,338.29             $2,254.28

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $4,773.03          $4,773.03                  $0.00


Disbursements:

        Expenses of Administration                             $5,023.23
        Disbursements to Creditors                            $16,365.60

TOTAL DISBURSEMENTS :                                                                          $21,388.83




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35329         Doc 33      Filed 02/06/19 Entered 02/06/19 08:46:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
